In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Plug, J.), entered May 22, 2007, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see CPLR 3212). Spolzino, J.E, Ritter, Santucci and Garni, JJ., concur.